Citation Nr: 1241477	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim. 

The Veteran filed a claim of entitlement to service connection for PTSD.  Although service connection for any other psychiatric disorder has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) (noting that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012). 

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304  was promulgated.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010, and is being decided thereafter, the updated version of the law is applicable. 

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2012) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In this case, the Veteran has not been advised of the new version of 38 C.F.R. 
§ 3.304(f).  On remand, he should be so notified. 

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, specifically PTSD, which he contends is due to his military service.  He has described in-service incidents that he believes led to the development of his PTSD.  In particular, he stated that while stationed in Korea as a heavy truck driver driving in convoys he feared for his life many times because the North Koreans become very aggressive and came too close to the DMZ line.  The Veteran also indicated that they shot at him at times.  Additionally, he stated that in August 1964 while still stationed in Korea, he found out that his best friend, Dennis C. Kidd, had been killed in Vietnam.  See April 2008 statement.  

Although the Veteran's service treatment records are negative for complaints of or treatment for an acquired psychiatric disorder, his service personnel records confirm that he served in Korea from February 1964 to February 1965 and that his military occupational specialty was a heavy vehicle driver.  
The Board further observes that private psychological reports show the Veteran has been diagnosed with PTSD and in addition to the stressors noted above, the clinicians noted the Veteran's various reports of fear during service to include going through a typhoon on the USS Mann en route to Korea.  See March 2009 psychological report.  The Board notes that the Veteran has not been provided a VA examination to determine the nature and etiology of any PTSD.  In this regard, the Board observes that 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Accordingly, the Board finds that a VA examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's acquired psychiatric disorder, to specifically include PTSD, and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2012) (stating that a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Additionally, the Board notes that the RO attempted to verify the Veteran's claimed stressors, and in an August 2008 letter requested that the Veteran provide specific detailed information.  However, to date the Veteran has not provided further details.  As this claim is being remanded, with the assistance from the Veteran, the RO should again attempt to verify his claimed stressors.  

The Veteran is reminded that the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002).  He is obligated to cooperate when he is asked for information which is essential in obtaining relevant evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist him in the development of his claim, that duty is not limitless and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following actions:

1.   Notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843  (July 13, 2010).

2.  Send the Veteran a PTSD questionnaire and request that he provide detailed information regarding his claimed stressors. 

3.  With the information obtained from the Veteran regarding his stressors, attempt to verify any of the Veteran's claimed stressors with U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to conduct a search of all of the available and appropriate sources, and provide any pertinent information which might corroborate any of the claimed stressors.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, the claims file should be so documented.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include being close to the DMZ line, being shot at by the North Koreans, going through a typhoon on the USS Mann, and learning of his friend's death in Vietnam while stationed in Korea.   

c)  If a diagnosis of PTSD is not identified, the examiner should reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


